UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-7137



QUENTIN A. WHALEY, SR.,

                                           Petitioner - Appellant,

         versus


UNITED STATES PAROLE COMMISSION,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-1397-S)


Submitted:   November 25, 1997           Decided:   January 6, 1998


Before ERVIN, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quentin A. Whaley, Sr., Appellant Pro Se. Lynne Ann Battaglia,
United States Attorney, Baltimore, Maryland; Larry David Adams,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Whaley
v. United States Parole Commission, No. CA-97-1397-S (D. Md. June

11, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2